EXHIBIT “J”
                                                                       UFT
                                                          United Federation of Teachers
                                                                  A Un.ion cf Professio,--,afs




                                                                                                                       December 5, 2018


       Ms. Michele Valvo



                                                                                                 RE: UFT Case# R65934
                                                                                                 TOPIC: Improper termination

      Dear Ms. Valvo,

      This is to advise you that the UFT Grievance Department has concluded its review of your
      appeal, regarding the above grievance. As a result of a further investigation of your case, we
      still believe that your grievance cannot successfully be pursued to arbitration.

      Should you wish to appeal this decision, you may do so by calling Ms. Shaleen Perry, at (212)
      598-9271, WITHIN TEN (10) SCHOOL DAYS FROM RECEIPT OF THIS NOTICE.
      She will then set up a conference at UFT Headquarters, after school hours, to hear and discuss
      your appeal with members of the UFT Administrative Committee.

      In regard to any appeal or further inquiry, please refer to the UFT Case#.




                                                                                                          Ellen Gallin Procida
                                                                                                          Director
                                                                                                          Grievance Department
      EGP/sp


     Cc: Analia Gerard, Borough Rep.
         Sean Rotkowitz, District Rep.
         Donna Coppola, Special Rep.




                                      52 Broadway, New York, NY 10004              212.777.7500     www.uft.org

Officers: Michael Mulgrew President, Howard Schoor Secretary, Mel Aaronson Treasurer. LeRoy Barr Assisranr Secretary, Thomas Brown Assistant Tr<?.asurer
            Vice Presidents: Karen Alford, Carmen Alvarez, Evelyn DeJesus, Anne Goldman. Janella Hinds. Richard Mantell, Sterling Roberson
